


Exhibit 10.1(7)


Execution Copy




AMENDMENT NO. 7
TO THE
UPS RETIREMENT PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2010


WHEREAS, United Parcel Service of America, Inc. (“UPS”) and its affiliated
corporations established the UPS Retirement Plan (“Plan”) for the benefit of its
employees, in order to provide benefits to those employees upon their
retirement, disability, or death, effective as of September 1, 1961; and
WHEREAS, the Plan, as adopted and amended from time to time, was most recently
amended and restated in its entirety, effective as of January 1, 2010; and
WHEREAS, the Plan was most recently amended by Amendment No. 6; and
WHEREAS, UPS desires to amend the Plan to expand eligibility for the special
service rule for the Preretirement Survivor Annuity retroactively to January 1,
2012 in compliance with Treasury Regulation Section 1.401(a)(4)-11(g)(3).
NOW THEREFORE, pursuant to the authority vested in the Board of Directors by
Section 7.1 of the Plan, the Plan is hereby amended, as follows:
1.    Effective January 1, 2012, Section 5.6(c), Special Rule for 25 Years of
Service, is hereby amended, by deleting such Section in its entirety and
replacing it with a new Section 5.6(c) to read as follows:


5.6(c)    Special Years of Service Rules. Notwithstanding the foregoing, if a
Participant (other than a UPS Freight Participant) with at least one Hour of
Service as an Employee on or after January 1, 1992 dies before January 1, 2012
and before attaining his Early Retirement Date while actively employed by an
Employer Company after having earned at least 25 Years of Service, the Qualified
Joint and Survivor Annuity or the Joint and 50% Survivor Annuity used as the
basis for calculating the amount of the Preretirement Survivor Annuity shall be
determined by using the early commencement reduction factors that would have
been applicable to such Participant with respect to Early Retirement Benefits
had he survived to his Early Retirement Date.
Effective January 1, 2012, if a Participant (other than a UPS Freight
Participant) with at least one Hour of Service as an Employee on or after
January 1, 1992 dies on or after January 1, 2012 before attaining his Early
Retirement Date while actively employed by an Employer Company (or while an LTD
Participant or while eligible for a Disability Retirement Benefit) after having
earned at least 10 Years of Service, the Qualified Joint and Survivor Annuity or
the Joint and 50% Survivor Annuity used as the basis for calculating the amount
of the Preretirement Survivor Annuity shall be determined by using the early
commencement reduction factors that would have been applicable to such
Participant with respect to Early Retirement Benefits had he survived to his
Early Retirement Date.






--------------------------------------------------------------------------------




2.    Except as amended by this Amendment No. 7, the Plan as in effect
immediately prior to the date of this Amendment shall remain in full force and
effect.


IN WITNESS WHEREOF, the undersigned certify that United Parcel Service of
America, Inc. based upon action by the Board of Directors on September 30, 2013
has caused this Amendment No. 7 to be adopted.
ATTEST:
 
UNITED PARCEL SERVICE OF AMERICA, INC.
 
 
 
 
 
/s/ Teri P. McClure
 
 
/s/ D. Scott Davis
 
Teri P. McClure
 
 
D. Scott Davis
 
Secretary
 
 
Chairman
 
 
 
 
 
 
 
 
 
 
 





